  Case 21-01218-SLM Doc 2-1 Filed 03/29/21 Entered 03/29/21 11:18:47                      Desc
                  Proposed Order to Show Cause Page 1 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
GENOVA BURNS, LLC
110 Allen Road, Suite 304
Basking Ridge, New Jersey 07920
Tele: (973) 467-2700 / Fax: (973) 467-8126
Counsel for Donald V. Biase, Chapter 7 Trustee
SCOTT S. REVER (SR 1425)

                                                      Case No.: 21-10514 SLM
In Re:
                                                      Honorable Stacey L. Meisel
STEPHEN NORMAN WEISS,
                                                      Chapter: 7
                                       Debtor.

DONALD V. BIASE, Chapter 7 Trustee,
                      Plaintiff,
v.                                                    Adv. Pro. No.: 21-

ROBERTA WEISS,
                                      Defendant.


                                           ORDER TO SHOW CAUSE

         The relief set forth on the following pages, numbered two (2) through three (3) is hereby

ORDERED.
 Case 21-01218-SLM Doc 2-1 Filed 03/29/21 Entered 03/29/21 11:18:47                   Desc
                 Proposed Order to Show Cause Page 2 of 3



Page (2)
Debtor:                 Stephen Norman Weiss
Case no.:               21-10514 SLM
Caption of Order:       Order to Show Cause
______________________________________________________________________________
        THIS MATTER, having come before the court by reason of the filing of a Verified

Complaint by Donald V. Biase, Chapter 7 Trustee, by and through his counsel, Genova Burns,

LLC, seeking the entry of an Order to Show Cause, and the Court having considered the Verified

Complaint filed in this Adversary Proceeding, and good cause appearing for the entry of this

Order, it is hereby

        ORDERED, that Roberta Weiss (“Defendant”) shall appear before this Court on

_________, 2021 at ____ at the United States Bankruptcy Court for the District of New Jersey,

50 Walnut Street, 3rd Floor, Newark, New Jersey, before the Honorable Stacey L. Meisel to show

cause why Plaintiff should not be authorized to sell the bankruptcy estate’s interest and the

Defendant’s interest in the real property located at 90 Prospect Terrace, Tenafly, New Jersey,

pursuant to 11 U.S.C. §363(h); and it is further

        ORDERED, that this Order to Show Cause, the Verified Complaint and all papers

submitted herewith shall be served upon Defendant via ___ mail within ___ days of the date

hereof; and it is further

        ORDERED, that any papers to be filed in response to this Order to Show Cause shall be

served upon this Court and upon Genova Burns, LLC so that such responsive papers are received

no later than the __ day of ________, 2021; and it is further

        ORDERED, that Defendant shall file and serve an answer and/or a responsive pleading

to the Complaint on or before ________, 2021; and it is further
 Case 21-01218-SLM Doc 2-1 Filed 03/29/21 Entered 03/29/21 11:18:47                     Desc
                 Proposed Order to Show Cause Page 3 of 3



Page (3)
Debtor:               Stephen Norman Weiss
Case no.:             21-10514 SLM
Caption of Order:     Order to Show Cause
______________________________________________________________________________
       ORDERED, that if Defendant fails to file a timely answer or responsive pleading the

Trustee may submit a certification to the Court indicating same and default and default judgment

may be entered forthwith.
